                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

ENTERPRISE FM TRUST,                            )
                                                )
                        Plaintiff,              )
       v.                                       )       No.   2:19-cv-00358-GZS
                                                )
GLOBAL ENVIRONMENTAL,                           )
SOLUTIONS, INC.                                 )
                                                )
                        Defendant               )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended

Decision (Docket No. 13) filed December 31, 2019, the Recommended Decision is

AFFIRMED.

       It is ORDERED:

       (1) that judgment is entered in favor of Plaintiff in the amount of $505,354.84,

            together with interest and costs;

       (2) Plaintiff shall submit a separate application for attorney’s fees with supporting

            documentation and authority, in accordance with District of Maine Local Rule

            54.2;

       (3) Defendant shall return the lease vehicles that have not been returned to

            Plaintiff within thirty (30) days of the date of this order.



                                                        _/s/ George Z. Singal        __
                                                        United States District Judge

Dated this 21st day of January, 2020.
